Slip Op. 12-84

                UNITED STATES COURT OF INTERNATIONAL TRADE


 HOME PRODUCTS INTERNATIONAL,
 INC.,

                             Plaintiff,                    Before: Leo M. Gordon, Judge

         v.                                                Consol. Court No. 11-00104

 UNITED STATES,

                             Defendant.


                                          JUDGMENT

       This consolidated action is presently on remand to the U.S. Department of

Commerce (“Commerce”) pursuant to Home Products Int’l, Inc. v. United States, 36 CIT

___, Slip. Op. 12-60 (May 3, 2012), to address an issue raised by Plaintiff, Home

Products International Inc. (“HPI”).       HPI has since moved to voluntarily dismiss its

portion of this consolidated action pursuant to USCIT Rule 41(a)(2). Accordingly, it is

hereby

       ORDERED that HPI’s portion of this consolidated action is dismissed, rendering

the remand proceedings moot; it is further

       ORDERED that HPI’s motion for Since Hardware (Guangzhou) Co., Ltd. to post

security, see ECF No. 67, is denied; it is further

       ORDERED that HPI’s motion to dissolve the injunction against liquidation of the

subject entries, see ECF No. 95, is denied; it is further

       ORDERED that final results of the administrative review of the antidumping duty

order covering Floor-Standing, Metal-Top Ironing Tables from China.               See Floor-
Consol. Court No. 11-00104                                                        Page 2


Standing, Metal-Top Ironing Tables and Certain Parts Thereof from the People’s

Republic of China, 76 Fed. Reg. 15,295 (Dep’t of Commerce Mar. 21, 2011) (final

results admin. review), are sustained, except for the matters covered by the Final

Results of Redetermination (Dep’t of Commerce Mar. 14, 2012) (“Remand Results”),

ECF No. 83; it is further

        ORDERED that the Remand Results are sustained; and it is further

        ORDERED that the subject entries enjoined in this action, see Since Hardware

(Guangzhou) Co., Ltd. v. United States, Court No. 11-001051 (USCIT Apr. 29, 2011)

(order granting consent motion for preliminary injunction), ECF No. 14, must be

liquidated in accordance with the final court decision, including all appeals, as provided

for in Section 516A(e) of the Tariff Act of 1930, as amended, 19 U.S.C. § 1516a(e)

(2006).




                                                             /s/ Leo M. Gordon
                                                           Judge Leo M. Gordon

Dated: June 14, 2012
       New York, New York




1
    Consolidated under Court No. 11-00104.